Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 28 June 1823
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					
					Washington 28 June 1823
				
				Huzza, my little gallant Soldier—what wonderful feats of glorious prowess am I to anticipate from your valour?—Military and philosophical a union of necessity for I believe a poor Soldier never understands philosophy so well as when he is forced into the midst of danger without an opportunity to get out of it—In your military exertions which I understand from your brothers former experiences are not trifling I hope and trust you will take every precaution that is possible of your health for you are yet very young and your Constitution is not fixed and while I am on this subject suffer me to entreat you will not bathe in the river at Cambridge of I have an unbounded horror of and it would make me miserable to think that you ever thrust yourself into such imminent danger—Go to the Bath House and I will pay your expences—When I see you (God knows when that will be) you will I suppose chop logic as fast as your brothers and this calls to mind that George is fast sinking into a plain sober quiet man rapidly preparing to enter on his course of business—His Arm still continues bent which makes him look very awkward but we still hope and flatter ourselves that he will entirely recover it—Of books my dear boy I can say nothing—Your father is kindly indulgent but experience has taught him that this taste becomes a passion grows out of it which like love shrouds the reason and so blinds the judgment ere you think yourself in danger ruin stares you in the face—Should you be refused it will prove a wholesome check for which however hard you may just now think it you will be very thankful a few years hence—You cannot be too popular to please me as I know nothing better calculated to cure you of your mistaken timidity than the conviction that others justly appreciate your talents which though they do not make you a prodigy fit you to pass thro’ the world as easily as your neighbours—I wish you would stir up your Rockville correspondent who is yet with us upon this subject—he values your opinion and you will have the satisfaction of saving a fine young man and keeping him from one of those low connections which will otherwise prove his ruin—The flame for his Brown Betty still exists and grows like love in idleness which is born to wither in the desart—God Bless and preserve you from all harms and second all the good efforts you make to improve yourself is the prayer of your Mother
				
					L. C. A—
				
				
			